Exhibit 10.1

 

Thomas Group, Inc.

5221 N. O’Connor Boulevard, Suite 500

Irving, Texas 75039-3714

 

PRIVATE & CONFIDENTIAL

 

March 3, 2009

 

Mr. Michael E. McGrath

One Hanover Place

16633 Dallas Parkway

Suite 280

Dallas, Texas  75001

 

Re:  Amendment to Terms and Conditions of Employment

 

Dear Mr. McGrath:

 

This letter will evidence the terms and conditions relating to an amendment of
the letter agreement entered into by Thomas Group, Inc. and you dated
February 19, 2008 (the “Employment Letter”).

 

Amendments to Employment Letter

 

The Employment Letter is hereby amended so that Section 1(c) of the Employment
Letter shall read in its entirety as follows:

 

(c)           Time Commitment.  You shall devote at least 33% of your business
time and energy to your duties as Executive Chairman during the period beginning
on the Effective Date and ending on the second anniversary of the Effective Date
(the “Initial Period”).  During successive annual periods, you shall devote at
least 25% of your business time and energy to your duties as Executive Chairman.

 

The Employment Letter is hereby amended so that Section 1(d) of the Employment
Letter shall read in its entirety as follows:

 

(d)           Compensation.  Your base salary for the Initial Period shall be
$330,000 annually and your base salary for successive annual periods shall be
$250,000.  Your base salary shall be payable in accordance with the Company’s
standard payroll policies and subject to standard withholdings and deductions.

 

Ratification

 

Except as amended or modified by this letter, the Employment Letter is hereby
ratified by each of the parties hereto and shall remain in full force and effect
in accordance with its terms.

 

Counterparts

 

This letter may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.

 

--------------------------------------------------------------------------------


 

If you agree that the foregoing terms and conditions accurately evidence our
agreement, please sign and return this letter.

 

Very truly yours,

 

THOMAS GROUP, INC.

 

 

By

 

/s/ Earle Steinberg

 

 

 

Earle Steinberg

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

/s/ Michael E. McGrath

 

 

Michael E. McGrath

 

2

--------------------------------------------------------------------------------